Opinion,
Mr. Chief Justice Paxson:
If the findings of fact by the auditor in this ease are correct, his conclusions follow logically, The learned judge below has reversed him in a brief opinion without showing, or attempting to show, that his findings of fact are erroneous. We do not feel at liberty to dispose of them in this summary manner.
The main contest arises over two notes of $5,000 each made by the appellants, and which are held by Dunn Brothers, bankers and appellees, and which they claim to hold as collateral for the general indebtedness to them of the firm of Benjamin Bullock’s Sons. Upon this question the auditor says: “ The auditor is of opinion, and finds as a fact, that these two notes of $5,000 each, over which part of the controversy arises, represented originally in the hands of the Dunns a just claim against the Scheppers of only $1,500, with interest from September 25, 1878; that the notes at no time represented any larger claim; and that this sum of $1,500, with interest, has been paid in full by the Scheppers to the Dunns in the dividends which the Dunns have received from the Scheppers, these dividends having been rated and paid as if the Dunns had been entitled to receive the face of the bonds.”
The auditor further finds that whether the notes in controversy be treated as collateral merely for the said sum of $1,500, or as general collateral, the result is the same, as the appellees have been largely overpaid. In the face of this clear finding of fact by the auditor, not shown to be erroneous, it is idle to discuss the case further. There is nothing to sustain the decree of the court below.
The decree is reversed at the costs of the appellees, and it is ordered that the fund in controversy be awarded to the appellants.